Citation Nr: 0406945	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-19 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran in this case died on October [redacted], 2001.  The 
appellant is his widow.  

In that regard, in December 2001, the appellant's claim for 
service connection for the cause of the veteran's death was 
received.  In a decision of April 2002, the RO denied 
entitlement to that benefit, and additionally denied 
entitlement to Dependents' Educational Assistance benefits 
pursuant to the provisions of 38 U.S.C. Chapter 35.  In 
correspondence of May 2002, the appellant voiced her 
disagreement with the denial of service connection for the 
cause of the veteran's death.  In August 2002, the RO issued 
a Statement of the Case encompassing only the issue of 
service connection for the cause of the veteran's death.  In 
December 2002, appellant submitted a VA Form 9 indicating 
that she wished to appeal "all of the issues listed on the 
Statement of the Case."  

The Board notes that, based on her initial claim and various 
other correspondence, it would appear that the appellant 
never, in fact, intended to file a claim for Dependents' 
Educational Assistance pursuant to the provisions of 
38 U.S.C. Chapter 35.  Moreover, the appellant is, at 
present, 80 years of age.  Under the circumstances, and given 
that her substantive appeal addressed a Statement of the Case 
encompassing only the issue of service connection for the 
cause of the veteran's death, the Board will confine its 
review solely to that issue.  

Finally, the Board wishes to make it clear that this case has 
been advanced on the docket pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2001.  

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was chronic obstructive 
pulmonary disease (COPD), due to, or as a consequence of, 
congestive heart failure.  

3.  At the time of the veteran's death, service connection 
was in effect for the residuals of trenchfoot (left foot), 
evaluated as 30 percent disabling; the residuals of 
trenchfoot (right foot), evaluated as 30 percent disabling; 
the residuals of concussion, evaluated as noncompensably 
disabling; the residuals of a fractured right third 
metatarsal, evaluated as noncompensably disabling; and an 
asymptomatic scar of the upper lip, also evaluated as 
noncompensably disabling.  

4.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.  


CONCLUSION OF LAW

Serve connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, slightly more than one year prior to 
the initiation of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  The VA has 
promulgated regulations to implement the provisions of this 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate her claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Pursuant to the VCAA, the VA has a duty to 
notify the appellant and her representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

In the case at hand, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer, or before a Veterans Law 
Judge at the RO, or in Washington, D.C.  In point of fact, 
the appellant, after indicating her desire for a hearing, 
eventually withdrew that request.  She has been provided with 
notice of the appropriate laws and regulations, and, in 
correspondence of January and May 2002, given notice of what 
evidence she needed to submit, as well as what evidence the 
VA would secure on her behalf, and advised to tell VA about 
any additional information or evidence she wanted considered.  
See Pelegrini, supra.  In addition, the appellant was given 
ample time to respond.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance the VA could have provided 
the appellant regarding what further evidence she should 
submit to substantiate her claim."  Conway v. Principi, 353 
F.3d 1369 (2004).

Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided, and no additional pertinent 
evidence appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The claimant has had sufficient 
notice of the type of information needed to support her 
claim, and of the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  

Factual Background

Pertinent evidence of record is to the effect that the 
veteran died on October [redacted], 2001.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was chronic obstructive pulmonary disease, due to, or 
as a consequence of, congestive heart failure.  

At the time of the veteran's death, service connection was in 
effect for the residuals of trenchfoot (left foot), evaluated 
as 30 percent disabling; the residuals of trenchfoot (right 
foot), evaluated as 30 percent disabling; the residuals of 
concussion, evaluated as noncompensably disabling; the 
residuals of a fractured right third metatarsal, evaluated as 
noncompensably disabling; and an asymptomatic scar of the 
upper lip, also evaluated as noncompensably disabling.  

Service medical records disclose that, in November 1944, the 
veteran sustained a slight blast injury to his lungs.  On 
physical examination shortly thereafter, the veteran's left 
lung was described as "clear," while the right lung exhibited 
a cough.  

In early December 1944, it was noted that, following the 
veteran's lung injury, he had coughed blood for a day.  
However, on current physical examination, there was no 
evidence of any cough.  

Approximately two weeks later, radiographic studies showed 
the veteran's lung fields to be clear, and his heart and 
mediastinum within normal limits.  

On service separation examination in November 1945, the 
veteran's lungs and cardiovascular system were within normal 
limits.  A chest X-ray revealed no significant abnormalities, 
and the veteran's blood pressure was 120/80.  No pertinent 
diagnoses were noted.  

On VA orthopedic and surgical examination in April 1949, the 
veteran complained of a cough, with mucoid expectoration 
during the day, but no hemoptysis.  According to the veteran, 
this cough had developed following a concussion to his chest 
in service.  On physical examination, the veteran's chest was 
fairly developed, with expansion to two and one-half inches.  
Radiographic studies of the veteran's chest showed the heart 
and aorta to be within normal limits, though there was some 
calcification of both lung roots.  Also noted was a chronic 
bronchitis of both lower lung fields.  The pertinent 
diagnosis was residuals of concussion not found.  

In a medical certificate of March 1952, a VA physician 
indicated that the veteran's heart and lungs were within 
normal limits.  

During a period of VA hospitalization for an unrelated 
medical problem in March and April 1952, the veteran's chest 
was symmetrical, with good and equal expansion bilaterally.  
Examination of the veteran's lungs showed normal respiratory 
excursions.  Auscultation revealed no evidence of rales or 
other adventitious sounds, and both tactile fremitus and 
percussion were within normal limits.  Cardiovascular 
examination showed the veteran's heart to be normal in size, 
shape, position, rate, and rhythm, with no evidence of any 
murmurs.  Radiographic studies of the veteran's heart and 
lungs were described as "physiological."  Noted at the time 
of evaluation was that the veteran smoked one pack of 
cigarettes daily.  

At the time of a period of VA hospitalization for an 
unrelated medical problem in January and February 1960, the 
veteran's lungs were clear, with resonant percussion.  On 
further examination, the veteran's heart was not enlarged.  
Rate and rhythm were within normal limits, and no murmurs 
were in evidence.  Radiographic studies of the veteran's 
chest showed evidence of moderate emphysema in the lower lung 
fields.  The cardiac shadow, however, was within normal 
limits.  An EKG showed evidence of RSR, vertical position, 
with normal conduction intervals, and normal MPL's.  However, 
the tracing was not felt to be diagnostic.  

During a period of VA hospitalization for an unrelated 
medical problem in November 1961, radiographic studies of the 
veteran's chest were within normal limits.  

A VA outpatient treatment record dated in June 1980 was 
significant for a diagnosis of chronic obstructive lung 
disease with chronic bronchitis.  

On VA general medical examination in September 1980, the 
veteran complained of difficulty breathing.  Cardiovascular 
evaluation showed no history of high blood pressure or heart 
disease.  The veteran's heart displayed a normal sinus 
rhythm.  The point of maximal intensity was in the fifth 
intercostal space within the midclavicular line.  A2 was 
equal to P2, and there was no evidence of any heart murmur, 
gallop, friction rub or thrill.  Peripheral vessels were 
adequate on both sides, and there was no pitting edema of the 
lower extremities.  Blood pressure in the sitting position 
was 164/90.  In the recumbent position, blood pressure was 
170/100, while in the standing position, blood pressure was 
164/98.  The veteran was not exercised due to a shortness of 
breath on exertion.  

On respiratory evaluation, the veteran stated that he had 
experienced difficulty breathing for many years.  According 
to the veteran, he used to smoke two packages of cigarettes a 
day, but quit one year ago.  Also noted was that the veteran 
had worked in a cotton mill for the past 30 years.  
Currently, the veteran complained of shortness of breath in 
conjunction with an easy fatigability on exertion.  
Additional complaints included coughing with expectoration of 
"a lot of phlegm."  According to the veteran, he experienced 
frequent PND, but no orthopnea.  When further questioned, the 
veteran indicated that he took medication for his breathing.  

On physical examination, the veteran's lungs showed 
diminished breath sounds bilaterally, though with no rales, 
wheezes, or rhonchi.  Percussion was described as 
hyperresonant bilaterally, and the expiratory phase was 
slightly prolonged.  The pertinent diagnoses were mild 
untreated systolic and diastolic hypertension; and pulmonary 
emphysema, with chronic airway obstruction, as well as 
respiratory alkalosis with metabolic compensation.  

A VA examination in 1993 for the purpose of determining 
housebound status and/or the permanent need for regular aid 
and attendance was significant for diagnoses of third degree 
AV block-pacemaker and hypertension.  

A subsequent VA examination in 1997 for the purpose of 
determining housebound status and/or the permanent need for 
regular aid and attendance was significant for diagnoses of 
chronic obstructive pulmonary disease, AV block-pacemaker, 
and hypertension.  

VA records covering the period from February 1997 to 
June 1999 show treatment during that time for numerous 
medical problems.  

In a report of the Board for Correction of Military Records, 
Department of the Army, dated in February 2000, it was noted 
that SGO files revealed that the veteran had been 
hospitalized in January 1945 as a battle casualty with 
"wounds, penetrating (point of entrance only:  includes 
incised, puncture, or stab wounds) with no nerve or artery 
involvement" located in the buccal cavity; and for "blast 
injury (sudden high pressure from air or water) located in 
the lung.  The causal agent was described as 'artillery 
shell, fragments, afoot or unspecified.'"  

Received in November 2000 was a statement from one of the 
veteran's former service colleagues dated in September 1982.  
In that statement, the veteran's colleague indicated that, at 
one point in service, the veteran was admitted for "spitting 
up blood."  

A VA examination for housebound status and/or the permanent 
need for regular aid and attendance received in August 2001 
was significant for diagnoses of chronic obstructive 
pulmonary disease; hypertension; coronary artery disease-
status post myocardial infarction and stent placement; and 
hyperlipidemia.  

VA records covering the period from August to October 2001 
show treatment during that time for multiple medical 
problems.  

In a report of September 2003, a VA physician indicated that 
the veteran's claims folder was available, and had been 
reviewed.  That review showed that the veteran had died from 
chronic obstructive pulmonary disease due to, or as a 
consequence of, congestive heart failure.  Also noted was 
that service medical records were negative for complaints or 
abnormal clinical findings regarding the cardiovascular 
system.  On separation examination in November 1945, the 
veteran's cardiovascular system was described as normal.  
Radiographic studies of the veteran's chest revealed no 
significant abnormality.  Noted on review of the veteran's 
file was that service connection had previously been granted 
for an asymptomatic scar of the upper lip, a wound of the 
buccal cavity, as well as for the residuals of concussion to 
the chest, with no residual shown in 1949.  In the opinion of 
the VA physician, there was no evidence of the veteran's 
heart condition in service, nor was there any evidence 
linking that heart condition to the concussion injury to his 
chest in January 1945.  A Board for Correction of Military 
Records dated in February 2000 verified that the veteran had 
been wounded as a result of hostile action in January 1945.  
That report referred to SGO files showing that the veteran 
was hospitalized in January 1945 as a battle casualty with 
penetrating wounds.  The point of injury included only an 
incision puncture wound or stab wound, with no nerve or 
artery involvement.  This was located in the veteran's buccal 
cavity.  There were further blast injuries from sudden high 
pressure from air or water located in the lung.  The causal 
agent was reported as an artillery shell fragment or 
unspecified.  

Following further review of the veteran's medical records, it 
was noted that the veteran suffered from prostate cancer, 
chronic obstructive pulmonary disease, hypertension, 
diabetes, and coronary artery disease.  Apparently, he had 
suffered a myocardial infarction in 1998, and had 
hyperlipidemia.  The veteran had been admitted to a private 
medical facility, where he died on October [redacted], 2001.  His 
cause of death was chronic obstructive pulmonary disease and 
congestive heart failure.  Also noted was that the veteran 
had utilized a pacemaker when alive.  Based on a review of 
the file, the veteran suffered from chronic obstructive 
pulmonary disease, as characterized by a severe obstructive 
ventilatory defect.  Pulmonary function testing was 
consistent with chronic obstructive pulmonary disease.  An 
echocardiogram performed in June 2001 showed preserved left 
ventricular function, visually estimated at 50 percent.  Also 
noted was moderate to severe aortic valve sclerosis.  Medical 
records showed that the veteran had sustained an injury to 
his face not involving the heart or lungs.  When he left 
service, his heart and lungs were normal.  Based on a review 
of the medical record and claims file, the VA physician was 
of the opinion that the veteran had developed health problems 
after he left the Army, including coronary artery disease, 
status post stent placement, chronic obstructive pulmonary 
disease, and heart failure.  Also noted was that the veteran 
did not have any significant heart condition when he left the 
Army.  Based on such findings, the VA physician concluded 
that the veteran should not have been service connected for 
chronic obstructive pulmonary disease or congestive heart 
failure.  

In correspondence of October 2003, a private physician wrote 
that he had been asked by the veteran's family to review some 
of his medical records, to include any records of injuries he 
received while fighting in the U.S. military during World 
War II.  According to the private physician, some of the 
information contained in the veteran's records was as 
follows:  

SGO files showed that the veteran had 
been hospitalized on January 12, 1945 as 
a battle casualty with "wound(s), 
penetrating (point of entrance only:  
includes incised, puncture, or stab 
wound) with no nerve or artery 
involvement" located in the buccal 
cavity; and for "blast injury (sudden 
high pressure from air or water) located 
in the lung.  The causal agent was 
described as 'artillery shell, fragments, 
afoot or unspecified.'

A high resolution CT scan of the chest 
done by the VA on August 6, 2001 was 
interpreted as showing findings 
consistent with severe bullous emphysema.  
Course interstitial densities were 
scattered throughout both lungs, which 
could be consistent with a clinical 
diagnosis of pulmonary fibrosis.  
However, no discrete masses were seen at 
either lung.  

A VA medical center discharge summary for 
August 2001 indicated that the veteran 
suffered from physical debilitation and 
bedbound status due to advanced bullous 
emphysema.  Also noted was that the 
veteran could not adequately perform 
pulmonary function testing, and that he 
was now on steroids, and oxygen 
dependent, although he had not smoked 
since the 1970's.  

After reviewing the aforementioned information, it appeared 
to the private physician that, while the veteran did smoke in 
the past, and most likely had bullous emphysema related to 
smoking, some of the interstitial disease noted on CT scan 
might be related to scarification of the lungs which might be 
related to the blast injury the veteran received during 
service in World War II.  

In correspondence of early October 2003, a VA physician wrote 
that the veteran's spouse had called him and related that the 
veteran had been hospitalized in January 1945 for a blast 
injury to the lung.  According to the veteran' spouse, the 
veteran was not service connected for this injury.  The 
veteran's wife further indicated that he had died from 
complications of advanced bullous emphysema and pulmonary 
fibrosis.  In the opinion of the VA physician, it was 
"possible" that those conditions were caused or aggravated by 
the veteran's military related injuries of January 1945.  

Analysis

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the "blast injury" to his 
lungs, which the veteran sustained during World War II, 
caused or contributed in some way to his death from chronic 
obstructive pulmonary disease.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, where a veteran served 90 days 
or more during a period of war, and cardiovascular disease, 
including hypertension or coronary artery disease, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2003).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ, and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2003).  

In the present case, service medical records fail to 
demonstrate the presence of chronic respiratory or 
cardiovascular disease.  While in November 1944, the veteran 
sustained a "mild" blast injury to his lungs, following which 
he "coughed up blood" for a period of one day, on subsequent 
examination, the veteran's lungs were clear, and his heart 
and mediastinum were within normal limits.  On service 
separation examination in November 1945, the veteran's 
cardiovascular system and lungs were within normal limits.  A 
chest X-ray revealed no significant abnormalities, and the 
veteran's blood pressure was 120/80.  Significantly, at the 
time of that examination, no pertinent diagnoses were noted.  

The Board notes that, based on the evidence of record, the 
earliest clinical indication of the potential presence of a 
chronic respiratory disorder is revealed by a VA orthopedic 
and surgical examination dated in April 1949, at which time 
radiographic studies showed evidence of some calcification of 
both lung roots, in addition to a chronic bronchitis of both 
lower lung fields.  However, no residuals of the veteran's 
inservice chest concussion were found at that time.  The 
earliest clinical indication of the presence of chronic 
obstructive pulmonary disease is revealed by a VA outpatient 
treatment record dated in June 1980, almost 35 years 
following the veteran's discharge from service, at which time 
he received a diagnosis of chronic obstructive lung disease 
with chronic bronchitis.  Hypertension was first noted no 
earlier than September 1980, once again, almost 35 years 
following the veteran's discharge from service.  

The Board acknowledges that, in correspondence of 
October 2003, a private physician, following a review of 
"some" of the veteran's medical records, indicated that, 
while it "appeared" that the veteran most likely had bullous 
emphysema related to smoking, some of the interstitial 
disease noted on a CT scan "might" be related to 
scarification of the lungs which "might" be related to the 
veteran's inservice blast injury.  Significantly, this 
opinion was clearly based on only a portion of the veteran's 
medical records.  Moreover, it is couched in terms of clear 
speculation, and acknowledges that the majority of the 
veteran's bullous emphysema was most likely related to his 
past history of smoking.  The opinion of a VA physician 
offered in October 2003 that the veteran's lung disease might 
"possibly" be related to his military injuries is similarly 
lacking, in that it was obviously based upon a conversation 
with the veteran's spouse, and not an in-depth review of all 
pertinent evidence of record.  Significantly, another VA 
physician, following an in-depth review of the veteran's 
entire claims folder reached the conclusion that the veteran 
had developed health problems, including chronic obstructive 
pulmonary disease and heart failure, following his discharge 
from the Army, and that neither congestive heart failure nor 
chronic obstructive pulmonary disease should be "service 
connected."  

Based on the aforementioned, the Board is compelled to 
conclude that the veteran's fatal congestive heart failure 
leading to chronic obstructive pulmonary disease was 
unrelated to any incident or incidents of his period of 
active military service.  Under such circumstances, and 
absent evidence that a service-connected disability or 
disabilities caused or contributed substantially or 
materially to the veteran's death, the preponderance of the 
evidence is against the claim, and service connection for 
cause of death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



